Citation Nr: 1123090	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, multilevel lumbar spondylosis, and lumbar disc herniation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  

The issues of entitlement to service connection for a kidney disorder and depression, claimed as secondary to the Veteran's service-connected low back disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided with a VA spine examination in March 2008 to determine the nature and severity of his service-connected low back disability.  Since then, he has claimed a worsening of this service-connected disability.  In fact, at the time of the Veteran's hearing before the Board in February 2011, the Veteran testified that his low back was much worse since his last examination, that he had been going to a private massage therapist at the rate of once a month, that he was scheduled for an appointment to be evaluated by a VA orthopedist regarding epidural injections, and that he had been going about every three months to VA for treatment (transcript (T.) at p 12-18).  The Board further notes that while the Veteran described bilateral radiating pain in March 2008 that was a "pulling sensation," in February 2011, he testified regarding numbness or a tingling sensation in both legs, the right greater than the left (T. at p. 15).  Consequently, the Board finds that the Veteran should be afforded a new VA spine examination to determine the current nature and severity of his service-connected low back disorder, to include any neurological impairment associated with this service-connected disability.  

In addition, after March 2008, the claims file only contains VA outpatient records from May 2009 and March 2010, and the Veteran has reported receiving treatment at VA every three months.  Moreover, the Veteran has correctly noted that although a VA hospital summary from May 1984 reflects that the Veteran underwent a myelogram with respect to complaints of right-sided L5 radiculopathy at this time at the VA Medical Center (VAMC) in Miami, Florida, the results of the myelogram are not of record.  Accordingly, because VA has been held to be in constructive possession of VA treatment records, the Board finds that it has no alternative but to also direct the RO/AMC to make an effort to obtain additional VA treatment records for the Veteran from the Oakland Park and Broward County VA outpatient clinics, dated since March 2008, and any additional records for the Veteran in the possession of the Miami VAMC, including, but not necessarily limited to, the myelogram report, dated in May 1984.  Bell v. Derwinski, 2Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain all of the Veteran's records from the Oakland Park and Broward County VA outpatient clinics, dated since March 2008, and all of the Veteran's records in the possession of the Miami, Florida VAMC, including, but not necessarily limited to, the myelogram report, dated in May 1984.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service- connected low back disorder.

The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



